Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donghua Deng, Registration No.:  70, 622 on 3/25/2021.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-21 are allowed.
	Claims 1, 3-4, 6-7, 9-10, 12-13 and 17-21 have been amended.
	Please amend the title as follows:
DATA PROCESSING APPARATUS AND METHOD FOR GENERATING A STAUS FLAG USING PREDICATE INDICATORS

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiners amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features receive the ordered set of predicate indicators generated by the predicate generation circuitry and an ordered set of active indicators each having an active or an inactive state, and to generate a status flag indicative of whether a predicate indicator at a position, in the ordered set of predicate indicators, has a given state indicating that a processing operation should proceed at that position, wherein the position corresponds to a position of a most significant or least significant active indicator, of the ordered set of active indicators, having the active state; in which the generator comprises: first and second circuitry to combine the ordered set of predicate indicators and the ordered set of  active indicators.”  
The references Gonion’496 (PGPUB No. 2014/0289496) and Goinion’567 (PGPUB No. 2011/0035567), which are made of record, teach generating predicate result vectors and setting status flags associated with those predicate results.  However, neither reference discusses generating status flags for elements of a predicate result vector based on using an ordered set of active indicators (which the examiner interprets to be a “mask” based on applicant’s disclosure page 13, lines 7-10 and 19-21), and therefore neither reference discusses combining generated predicate vector elements with a mask in order to generate a status flag; wherein the status flag would indicate that an element of the generated predicate vector, which corresponds to a most significant or least significant mask indicator, is in an active state (i.e. includes a bit value of “1”).  Although, the reference Sohay (USPAT No. 7,991,820), made of record, teaches circuitry to generate a carry bit, the combination of Sohay with either of the Gonion references would not render the claim limitations above because Sohay has no teachings of generating status flags using predicate vectors nor mask values.

As all previously presented and potential rejections under 35 U.S.C 103 and 112 have been overcome by the changes in the amendment filed on 3/8/21 and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gonion, PGPUB No. 2011/0035567 for teaching setting status flags for generated predicate vectors ([0081-0084 and 0260])

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183